DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Wentzel (US Patent 8,298,327 B2) and Yeh (US Patent 10,126,894 B2) do not teach “A touch sensitive processing method applicable to a touch panel which sequentially includes a layer of third electrodes, an elastic dielectric layer and at least one layer of touch electrodes, wherein the layer of third electrodes includes multiple parallel third electrodes, the at least one layer of touch electrodes includes multiple first electrodes in parallel to a first axis and multiple second electrodes in parallel to a second axis, each of the first electrode intersects with the second electrodes, wherein the touch sensitive method comprising: performing self-capacitance sensing via the third electrodes in order to get an one-dimensional array composing sensing information corresponding to each of the third electrodes; detecting a first approximating event corresponding to a first conductive object according to the one-dimensional array and a base one-dimensional array, wherein a distance between the layer of third electrodes and the first conductive object is less than a distance between the layer of touch electrodes and first conductive object; and when the first approximating event is detected, performing following steps: performing mutual-capacitance sensing via the first electrodes and the second electrodes in order to get a two-dimensional array; detecting a first touching event corresponding to the first external conductive object according to the two-dimensional array; and reporting the first approximating event to a host when the first 
Specifically, Both Wenzel and Yeh teaches touch panel substrate sensors having self-capacitance and mutual-capacitance sensing capacity and switchable capability which turns on and off one of the sensing modes.  In Wenzel figure 10 embodiment, the processing of first establishing the proximity electrode with the self-capacitance measure is a two-dimensional array system which is further modified by the mutual-capacitance values measurement of second electrode, this differs from the application in that the distance tracking is not devised and Wenzel lacks a third electrodes design (see Wenzel Fig. 6-9, Col. 5-6).  Yeh teaches a distance tracking device of figure 3B embodiment which tracks both self-capacitance mode or mutual capacitance mode but do not specifies the order of operation that appears in the instance application where the system tracking touching event and approximate event (see Yeh, Fig. 3B, 5-6, Col. 5-7). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior arts Koide (US Patent 10,664,094 B2) is cited to teach the figure 4 embodiment having a two-dimensional array-based touch sensing substrate design having both self-capacitance and mutual capacitance (see Fig. 4, Col. 13).
The prior art Noguchi (US Patent 10,126,863 B2) is cited to teach figure 1 embodiment of a dual mode self and mutual capacitance detection method (see Fig. 1-4, Col. 9-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.